SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofOctober 2010 EZCHIP SEMICONDUCTOR LTD. (Name of Registrant) 1 Hatamar Street, P.O.B. 527, Yokneam 20692, ISRAEL (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- This Form 6-K is being incorporated by reference into the Registrant’s Form F-3 Registration Statements File Nos. 333-121611 and 333-149063 and Form S-8 Registration Statements File Nos. 333-134593, 333-148932 and 333-148933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EZCHIP SEMICONDUCTOR LTD. (Registrant) By: /s/ Dror Israel ————— Dror Israel Chief Financial Officer Date: October 28, 2010 2 [EZCHIP LOGO] EZchip Semiconductor Ltd. 1 Hatamar Street, P.O. Box 527, Yokneam 20692, Israel Phone: (972) 4-959-6666; Fax: (972) 4-959-4166 Email: info@ezchip.com; Web: www.ezchip.com Contact: Ehud Helft CCG Investor Relations ezchip@ccgisrael.com Tel: (US) 1 FOR IMMEDIATE RELEASE EZCHIP ANNOUNCES RECORD THIRD QUARTER 2010 RESULTS; THIRD QUARTER REVENUES INCREASE 54% YEAR-OVER-YEAR TO $16.4 MILLION Yokneam, Israel, October 28, 2010 – EZchip Semiconductor Ltd. (NASDAQ: EZCH), a leader in Ethernet network processors, today announced its results for the third quarter ended September 30, 2010. Third Quarter 2010 Highlights · Third quarter revenues increased 54% year-over-year and 10% sequentially, reaching $16.4 million · Gross margin reached 73.7% on a GAAP basis and 76.9% on a non-GAAP basis · Net income was $4.5 million on a GAAP basis, 28% of revenues · Net income was $8.7 million on a non-GAAP basis, 53% of revenues · Operating cash flow of $7.0 million · End of quarter net cash was $93.1 million Third Quarter 2010 Results Total revenues in the third quarter of 2010 were $16.4 million, an increase of 54% compared to $10.7 million in the third quarter of 2009, and an increase of 10% compared to $14.9 million in the second quarter of 2010. Net income, on a GAAP basis, for the third quarter of 2010 was $4.5 million (which included utilization of a deferred tax asset of $2.0 million) or $0.17 per share (diluted), compared to net income of $1.8 million, or $0.07 per share (diluted), in the third quarter of 2009, and net income of $2.2 million (which included utilization of a deferred tax asset of $2.7 million), or $0.09 per share (diluted), in the second quarter of 2010. Net income, on a non-GAAP basis, for the third quarter of 2010 was $8.7 million, or $0.32 per share (diluted), compared to non-GAAP net income of $3.9 million, or $0.15 per share (diluted), in the third quarter of 2009, and non-GAAP net income of $7.1 million, or $0.26 per share (diluted), in the second quarter of 2010. Cash, cash equivalents and marketable securities as of September30, 2010, totaled $93.1 million, compared to $83.3 million as of June 30, 2010.Cash generated from operations during the third quarter was $7.0 million, cash used in investing activities was $0.3 million, cash provided by financing activities (resulting from the exercise of options) was $2.8 million and an additional $0.3 million increase resulted from unrealized gains in marketable securities. 3 [EZCHIP LOGO] EZchip Semiconductor Ltd. 1 Hatamar Street, P.O. Box 527, Yokneam 20692, Israel Phone: (972) 4-959-6666; Fax: (972) 4-959-4166 Email: info@ezchip.com; Web: www.ezchip.com First Nine Months 2010 Results Total revenues for the nine months ended September 30, 2010 were $44.9 million, a year-over-year increase of 65% compared to $27.2 million for the nine months ended September 30, 2009. Net income on a GAAP basis for the nine months ended September 30, 2010 was $9.6 million (which include utilization of a deferred tax asset of $5.9 million), or $0.37 per share (diluted), compared to net income of $2.5 million, or $0.09 per share (diluted), for the nine months ended September 30, 2009. Net income on a non-GAAP basis for the nine months ended September 30, 2010 was $21.8 million or $0.82 per share (diluted), compared with non-GAAP net income of $8.5 million, or $0.33 per share (diluted), for the nine months ended September 30, 2009. Eli Fruchter, CEO of EZchip commented, “The third quarter of 2010 continues our growth trend and was another record quarter for EZchip in all our financial parameters. NP-4 continued to win in the marketplace and has already accumulated over twice as many important design wins as NP-2 and NP-3 combined, garnering design wins from the vast majority of high volume CESR platforms that use high-speed merchant NPUs. Our NPA access network processor is now in production and can benefit from the transition of the access market to Ethernet, similar to the transition that took place in the high speed market. All in all we believe we have established a strong base for a continued strong growth over the long term.” Conference Call The Company will be hosting a conference call later today, October 28, 2010, at 10:00am ET, 7:00am PT, 3:00pm UK time and 4:00pm Israel time. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate through live webcast, please access the inevstor relations’ section of EZchip’s corporate website, http://www.ezchip.com, at least 5 minutes before the conference call commences. To participate through dial-in, please call one of the following teleconferencing numbers. Please begin placing your calls at least 10-15 minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 UK Dial-in Number: 0 International Dial-in Number (Israel): + Israel Dial-in Number: 03 918 0609 For those unable to listen to the live call, a replay of the call will be available the day after the call under the 'Investor Relations' section of the website. Use of Non-GAAP Financial Information In addition to disclosing financial results calculated in accordance with United States generally accepted accounting principles (GAAP), this release of operating results also contains non-GAAP financial measures, which EZchip believes are the principal indicators of the operating and financial performance of its business.The non-GAAP financial measures exclude the effects of stock-based compensation expenses recorded in accordance with ASC 718 (originally issued as SFAS 123R), amortization of intangible assets, benefit from (provision for) taxes on income, and net loss (income) attributable to noncontrolling interest.Management believes the non-GAAP financial measures provided are useful to investors’ understanding and assessment of the Company’s on-going core operations and prospects for the future, as the charges eliminated are not part of the day-to-day business or reflective of the core operational activities of the Company.Management uses these non-GAAP financial measures as a basis for strategic decisions, forecasting future results and evaluating the Company's current performance.However, such measures should not be considered in isolation or as substitutes for results prepared in accordance with GAAP.Reconciliation of the non-GAAP measures to the most comparable GAAP measures are provided in the schedules attached to this release. 4 [EZCHIP LOGO] EZchip Semiconductor Ltd. 1 Hatamar Street, P.O. Box 527, Yokneam 20692, Israel Phone: (972) 4-959-6666; Fax: (972) 4-959-4166 Email: info@ezchip.com; Web: www.ezchip.com About EZchip EZchip is a fabless semiconductor company that provides Ethernet network processors for networking equipment.EZchip provides its customers with solutions that scale from 1-Gigabit to 200-Gigabits per second with a common architecture and software across all products.EZchip’s network processors provide the flexibility and integration that enable triple-play data, voice and video services in systems that make up the new Carrier Ethernet networks.Flexibility and integration make EZchip’s solutions ideal for building systems for a wide range of applications in telecom networks, enterprise backbones and data centers.For more information on our company, visit the web site at http://www.ezchip.com. This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Forward-looking statements are statements that are not historical facts and may include financial projections and estimates and their underlying assumptions, statements regarding plans, objectives and expectations with respect to future operations, products and services, and statements regarding future performance.These statements are only predictions based on EZchip's current expectations and projections about future events.There are important factors that could cause EZchip's actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward-looking statements.Those factors include, but are not limited to, the impact of general economic conditions, competitive products, product demand and market acceptance risks, customer order cancellations, reliance on key strategic alliances, fluctuations in operating results, delays in development of highly-complex products and other factors indicated in EZchip's filings with the Securities and Exchange Commission (SEC).For more details, refer to EZchip's SEC filings and the amendments thereto, including its Annual Report on Form 20-F filed on March 25, 2010 and its Current Reports on Form 6-K. EZchip undertakes no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in our expectations, except as may be required by law. Financial Tables Follow 5 [EZCHIP LOGO] EZchip Semiconductor Ltd. 1 Hatamar Street, P.O. Box 527, Yokneam 20692, Israel Phone: (972) 4-959-6666; Fax: (972) 4-959-4166 Email: info@ezchip.com; Web: www.ezchip.com EZchip Semiconductor Ltd. Condensed Consolidated Statements of Operations (U.S. Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, September 30, Revenues $ Cost of revenues Amortization of purchased technology Gross profit 12,073 10,733 7,185 32,193 18,047 Operating expenses: Research and development, net Selling, general and administrative Total operating expenses 17,472 16,198 Operating income 6,245 4,729 1,674 14,721 1,849 Financial income, net Income before taxes on income 6,544 4,987 1,906 15,539 2,570 Taxes on income 2,043 2,739 5,922 Income before noncontrolling interest 1,906 Less: Net income attributable to noncontrolling interest ) ) Net income $ Net income per share: Basic $ Diluted $ Weighted average shares used in per share calculation: Basic 25,421,522 25,093,667 23,357,356 25,080,837 23,350,765 Diluted 26,524,702 26,193,255 23,363,095 25,810,870 23,364,395 6 [EZCHIP LOGO] EZchip Semiconductor Ltd. 1 Hatamar Street, P.O. Box 527, Yokneam 20692, Israel Phone: (972) 4-959-6666; Fax: (972) 4-959-4166 Email: info@ezchip.com; Web: www.ezchip.com EZchip Semiconductor Ltd. Reconciliation of GAAP to Non-GAAP Measures (U.S. Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, September 30, GAAP gross profit $ Stock-based compensation 58 59 51 Amortization of purchased intangible assets 471 495 496 1,462 1,539 Non-GAAP gross profit $ GAAP gross profit as percentage of revenues % Non-GAAP gross profit as percentage of revenues % GAAP operating expenses $ Stock-based compensation: Research and development ) Selling, general and administrative ) Amortization of purchased intangible assets Selling, general and administrative ) Non-GAAP operating expenses $ GAAP operating income $ Non-GAAP operating income $ GAAP net income $ Stock-based compensation Amortization of purchased intangible assets Taxes on income* Net income attributable to noncontrolling interest 85 51 Non-GAAP net income $ Non-GAAP net income per share - Diluted $ Non-GAAP weighted average shares - Diluted** 26,427,024 23,452,991 * Taxes on income representthe non-cash utilization ofa deferred tax assetwith respect totheCompany's estimate of its accumulated taxable income in accordance with ASC 740 (originally issued as SFAS 109). Oncethe Companycompletes theutilization ofthe deferred tax asset, the Company expects to be exempt from Israeli companies taxesfor at least ten yearsdue tobenefits provided to the Company pursuant to theCompany's Israeli approved and privileged enterprise programs. ** In calculating diluted non-GAAP net income per share, the diluted weighted average number of shares outstanding excludes the effects of stock-based compensation expenses in accordance with ASC 718 (originally issued as SFAS 123R). 7 [EZCHIP LOGO] EZchip Semiconductor Ltd. 1 Hatamar Street, P.O. Box 527, Yokneam 20692, Israel Phone: (972) 4-959-6666; Fax: (972) 4-959-4166 Email: info@ezchip.com; Web: www.ezchip.com EZchip Semiconductor Ltd. Condensed Consolidated Balance Sheet (U.S. Dollars in thousands) September 30, December 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS: Cash, cash equivalents and marketable securities $ $ Trade receivables, net Other receivables Inventories Deferred tax asset, net Total current assets NON CURRENT ASSETS: Severance pay fund Long term deferred tax asset Long term investment and others Total non current assets PROPERTY AND EQUIPMENT, NET Goodwill Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Trade payables $ $ Other payables and accrued expenses Total current liabilities LONG TERM LIABILITIES: Accrued severance pay SHAREHOLDERS’EQUITY: Share capital Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’EQUITY $ $ 8 [EZCHIP LOGO] EZchip Semiconductor Ltd. 1 Hatamar Street, P.O. Box 527, Yokneam 20692, Israel Phone: (972) 4-959-6666; Fax: (972) 4-959-4166 Email: info@ezchip.com; Web: www.ezchip.com EZchip Semiconductor Ltd. Selected Condensed Consolidated Cash Flow Data (U.S. Dollars in thousands) (Unaudited) Three Months Ended Nine Months Ended September 30, June 30, September 30, September 30, September 30, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Decrease (increase) in trade and other receivables, net ) 14 ) ) Decrease (increase) in inventory ) ) ) Decrease in deferred tax asset Increase (decrease) in trade payables and other accrued liabilities, net ) Stock-based compensation Net income attributable to noncontrolling interest 85 51 Net cash provided by operating activities 6,995 7,647 4,803 20,130 11,252 Cash flows from investing activities: Purchase of property and equipment ) Long term investment and others ) ) Net cash used in investing activities ) Cash flows from financing activities: Proceeds from issuance of share capital Proceeds from exercise of options Net cash provided by financing activities Unrealized gain (loss) on marketable securities, net ) Increase in cash, cash equivalents and marketable securities Cash, cash equivalents and marketable securities at the beginning of the period Cash, cash equivalents and marketable securities at the end of the period $ 9
